HUMPHREYS, J., (on rehearing). It is insisted on motion for rehearing that the division of the stock in the Union Trust & Realty Company, made on January 29, 1913, is the criterion by which the real interest of M. C. Burke and A. J. Burke in the stock should be ascertained. The court did not treat the final stock issue of stock in the Union Trust & Realty Company, on January 29, 1913, of 250 shares of stock, each, to M. C. Burke, A. J. Burke, Alice Burke and Mary Burke, as representing a correct division or apportionment between them according to the original understanding that each should receive stock in proportion to the value of the. lands conveyed by each to the holding corporation. On the contrary, the court treated M. C. Burke as the owner of 599 shares of stock in said corporation, and A. J. Burke as the owner of 400 shares therein, subject, of course, to the equitable right of Alice and Mary Burke to have an amount equal to the value of lands conveyed by each to the corporation. The value of the lands conveyed by Alice was $12,500, and by Mary, $2,400. Alice was entitled to 125 shares and Mary twenty-four shares. M. C. Burke disposed of all his stock by gift or assignment. He does not claim to be the owner of any stock clear of encumbrance at this time. The following disposition was made of the. 599 shares owned by him: Two hundred and fifty shares assigned as collateral security; 125 shares assigned to Alice Burke in.exchange for real estate; 125 shares assigned to Alice Burke by way of gift; 24 shares assigned to Mary Burke in exchange for real estate; 75 shares assigned to Alice Burke by way of gift. It is quite clear that this disposition was made of the 599 shares from the fact that A. J. Burkehad 400 shares in the beginning, and now claims only 250 shares. It follows that he only gave Mary Burke 150 shares of his stock. The mere fact that all the real estate was originally bought with partnership money is not. conclusive that M. C. and A. J. Burke owned the lands equally when they were conveyed to the holding corporation. M. C. Burke conveyed much more land to the corporation than A. J. Burke. The fact that the stock was issued to them in unequal proportion indicates that they were not equal partners in all the land. They acted upon the original division made by them too long, and under the solemnity of an oath too often, to now say that a portion of the M. C. Burke stock belonged to A. J. Burke. The court held that the opera house property was not rightfully conveyed to the Union Trust & Realty Company and that it never constituted the basis of a stock issue or added value to the stock. The original property conveyed by the parties constituted the basis and gave value to the $100,000 stock issue. Upon further examination of the transcript, it is found that the property conveyed to the holding corporation'by Mary Burke was valued at $2,500, instead of $2,400, as found in the original opinion. The original opinion is therefore modified so as to cancel seventy-four shares of the Mary Burke stock, instead of seventy-five shares. In other particulars the motion for rehearing is overruled.